ICJ_116_ArmedActivities_COD_UGA_2015-12-10_ORD_01_NA_00_EN.txt.                              COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                             ACTIVITÉS ARMÉES
                        SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)


                          ORDONNANCE DU 10 DÉCEMBRE 2015




                                    2015
                             INTERNATIONAL COURT OF JUSTICE


                          REPORTS OF JUDGMENTS, ADVISORY
                               OPINIONS AND ORDERS


                            ARMED ACTIVITIES
                     ON THE TERRITORY OF THE CONGO
                    (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)


                              ORDER OF 10 DECEMBER 2015




2 CIJ1087.indb 1                                                   13/05/16 12:22

                                           Mode officiel de citation :
                                  Activités armées sur le territoire du Congo
                               (République démocratique du Congo c. Ouganda),
                          ordonnance du 10 décembre 2015, C.I.J. Recueil 2015, p. 662




                                               Official citation :
                               Armed Activities on the Territory of the Congo,
                               (Democratic Republic of the Congo v. Uganda),
                            Order of 10 December 2015, I.C.J. Reports 2015, p. 662




                                                                                1087
                                                                No de vente :
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-157279-7




2 CIJ1087.indb 2                                                                        13/05/16 12:22

                                                     10 DÉCEMBRE 2015

                                                      ORDONNANCE




                                 ACTIVITÉS ARMÉES
                            SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




                                  ARMED ACTIVITIES
                           ON THE TERRITORY OF THE CONGO
                    (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                                    10 DECEMBER 2015

                                                           ORDER




2 CIJ1087.indb 3                                                        13/05/16 12:22

                                                                                        662



                                INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2015
                                                                                                   2015
                                                                                               10 December
                                              10 December 2015                                 General List
                                                                                                 No. 116

                                ARMED ACTIVITIES
                         ON THE TERRITORY OF THE CONGO
                      (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)



                                                   ORDER


                     The President of the International Court of Justice,
                    Having regard to Article 48 of the Statute of the Court and to Arti-
                 cle 44, paragraphs 3 and 4, of the Rules of Court,
                    Having regard to the Order of 1 July 2015, whereby the Court fixed
                 6 January 2016 as the time‑limit for the filing, by the Democratic Repub-
                 lic of the Congo, of a Memorial on the reparations which it considers to
                 be owed to it by the Republic of Uganda, and for the filing, by the Repub-
                 lic of Uganda, of a Memorial on the reparations which it considers to be
                 owed to it by the Democratic Republic of the Congo ;
                    Whereas, by a letter dated 16 November 2015 and filed in the Registry
                 on 23 November 2015 by the Co‑Agent of the Democratic Republic of
                 the Congo, the Congolese Minister of Justice and Human Rights and
                 Keeper of the Seals requested the Court, for the reasons given in that let-
                 ter, to extend the time‑limit for the filing of the Memorials of the Demo-
                 cratic Republic of the Congo and the Republic of Uganda until “late
                 April or mid‑May 2016” ;
                    Whereas, by a letter dated 3 December 2015 and received in the Regis-
                 try on 8 December 2015 under cover of an e‑mail from the Co‑Agent of
                 the Republic of Uganda, the Agent of Uganda indicated that his Govern-
                 ment had no objection to the extension of the time‑limit requested by the
                 Democratic Republic of the Congo ;
                    Taking account of the views of the Parties,
                   Extends to 28 April 2016 the time‑limit for the filing, by the Demo-
                 cratic Republic of the Congo, of a Memorial on the reparations which it

                                                                                          4




2 CIJ1087.indb 137                                                                                   13/05/16 12:22

                                    armed activities (order 10 XII 15)                   663

                 considers to be owed to it by the Republic of Uganda, and for the filing,
                 by the Republic of Uganda, of a Memorial on the reparations which it
                 considers to be owed to it by the Democratic Republic of the Congo ;
                 and
                   Reserves the subsequent procedure for further decision.

                   Done in French and in English, the French text being authoritative, at
                 the Peace Palace, The Hague, this tenth day of December, two thousand
                 and fifteen, in three copies, one of which will be placed in the archives of
                 the Court and the others transmitted to the Government of the Demo-
                 cratic Republic of the Congo and the Government of the Republic of
                 Uganda, respectively.

                                                             (Signed) Ronny Abraham,
                                                                        President.
                                                            (Signed) Philippe Couvreur,
                                                                          Registrar.




                                                                                           5




2 CIJ1087.indb 139                                                                              13/05/16 12:22

